Citation Nr: 1042089	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypolipemia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 2003.  
He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) 
from November 2004 and March 2005 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In the November 2004 decision, the RO 
denied entitlement to service connection for hypolipemia, 
hypertension, and residuals of a right ankle sprain.  In the 
March 2005 decision, the RO granted service connection for 
degenerative joint disease of the left hip and assigned an 
initial noncompensable disability rating, effective September 1, 
2003.

In a February 2007 Decision Review Officer (DRO) decision, an 
initial 10 percent rating for degenerative joint disease of the 
left hip was assigned, effective September 1, 2003.

In July 2007, the Veteran testified at a hearing before a DRO at 
the RO.  A transcript of that hearing has been associated with 
his claims folder.

In April 2010, the Board remanded these matters to schedule the 
Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

The issues of entitlement to service connection for a left 
ankle disability and entitlement to service connection for 
a neurological disability of the left and right lower 
extremities, to include as secondary to degenerative joint 
disease of the left hip, have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to a higher initial rating for 
degenerative joint disease of the left hip is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2007, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal as to the issue of 
entitlement to service connection for hyperlipemia.

2.  The Veteran's current hypertension had its onset in service.

3.  The Veteran had symptoms of a right ankle disability in 
service and there is post-service continuity of right ankle 
symptomatology demonstrating a nexus between the Veteran's 
current right ankle disability and the in-service symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).

2.  The criteria for service connection for hypertension are met.  
38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

3.  The criteria for service connection for a right ankle 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.303. 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hyperlipemia

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
Id.  In the present case, the Veteran testified during the July 
2007 DRO hearing that he wished to withdraw the appeal for 
service connection for hypolipemia.  Therefore, the Veteran has 
withdrawn the appeal as to this issue and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.

Hypertension and Right Ankle Disability

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claims for service connection for 
hypertension and a right ankle disability, the claims are 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).
Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension, are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2010). 

Notwithstanding the foregoing presumption, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Hypertension

The Veteran's service treatment records show that systolic blood 
pressure readings prior to February 2003 were all below 160 and 
that diastolic readings were all below 90.  At his separation 
examination in February 2003, his diastolic blood pressure was 
reportedly 138/90.  Later in February 2003 his blood pressure was 
144/92.

The Veteran submitted the instant claim for service connection in 
November 2003.

On VA examination in October 2004, the Veteran had blood pressure 
readings of 142/90; 144/92; and 142/90.

Service department treatment records show that in April 2005, the 
Veteran had blood pressure readings of 151/90 and 149/94.  In 
August 2005, his blood pressure was 142/95 and in September 2005, 
it was 147/93.

The Veteran's medical records, including a November 2007 VA 
examination report, reveal that he has been diagnosed as having 
essential hypertension.

In a July 2007 letter, Carlos Ramirez-Icaza, M.D. opined that the 
Veteran had evidence of systemic arterial hypertension dating 
back to at least April 2000.  This opinion was based upon a 
review of his private treatment records which revealed that on at 
least 3 occasions since April 2000, the presence of systemic 
arterial hypertension greater than 140/90 was documented and that 
according to medical standards, such readings qualified as 
diagnostic evidence of systemic hypertension.

The November 2007 VA examination report includes a statement that 
the question of whether the Veteran's hypertension was related to 
service could not be resolved without resorting to mere 
speculation.  This opinion was based upon the fact that the 
Veteran's claims folder was not available for review by the 
physician who conducted the November 2007 VA examination.

In February 2008, the physician who conducted the November 2007 
VA examination reviewed the Veteran's claims folder.  He noted 
current blood pressure readings of 147/83; 139/79; and 104/83.  
It was noted that the Veteran had begun taking blood pressure 
medication in 2004.  It was also noted incorrectly that the 
Veteran's blood pressure readings had been in the 140s/80s.  

The examiner opined that it was not likely ("less likely as 
not") that hypertension was caused by or a result of the 
Veteran's service.  He reasoned that the blood pressure readings 
which were noted in service represented borderline elevation in 
blood pressure based upon the standards at the time and that the 
Veteran was not diagnosed as having essential hypertension while 
in service.  

The examiner also noted that the Veteran was not treated with any 
medications for elevated blood pressure while in service or upon 
separation.  Overall, specific criteria had to be met for a 
diagnosis of essential hypertension and such criteria were not 
documented in the Veteran's service treatment records.  

In a September 2010 letter, Dr. Ramirez-Icaza provided an opinion 
that there was evidence of systemic arterial hypertension prior 
to March 2003.  This opinion was based upon a review of the 
Veteran's private treatment records dated from February 1983 to 
March 2003, which revealed that on at least 3 occasions there was 
documented evidence of systemic arterial blood pressure 
measurements greater than 140/90.  According to the Seventh 
Report of the Joint National Committee on Prevention, Detection, 
Evaluation, and Treatment of High Blood Pressure, which the 
American Academy of Cardiology followed, a patient met the 
criteria for a diagnosis of systemic hypertension if multiple 
(more than 3) measurements of blood pressure were recorded as 
greater than 140/90.  The Veteran certainly met these criteria 
and had diagnostic evidence of systemic hypertension prior to 
March 2003.

For VA purposes hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 mm or greater and 
isolated systolic hypertension means systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood pressure 
of 90 mm.  38 C.F.R. § 4.104; Diagnostic Code 7101, Note (1) 
(2010).

The record just outlined above shows that beginning approximately 
six months prior to separation from service and continuing well 
into the current appeal period, the Veteran's diastolic blood 
pressure readings were predominantly 90 or more.  Liberally read 
the record shows readings of 90 or more on more than three 
different dates and taken two or more times.  This record 
demonstrates a disability beginning in service and currently with 
a continuity of symptomatology.

Resolving all reasonable doubt in favor of the Veteran, the Board 
concludes that the criteria for service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.303.

Right Ankle

The November 2007 VA examination report indicates that the 
Veteran has been diagnosed as having a right ankle sprain.  
Therefore, a current right ankle disability has been 
demonstrated.

There is also evidence of in-service right ankle symptoms and of 
a continuity of symptomatology.  The Veteran's service treatment 
records reveal that in March 2003 he reported right ankle pain.  

An October 2004 VA examination report, a November 2004 
examination report from Ireland Army Community Hospital, and the 
Veteran's testimony during the July 2007 DRO hearing reveal that 
he reported daily burning and tingling and pain of the right 
ankle.  Such symptoms were 3/10 in intensity, were precipitated 
by bending the ankle or putting a strain on it (i.e. running), 
and were alleviated by ice, heat, and elevation.  Examination of 
the right ankle revealed pain in the lateral inferior portion of 
the malleolus at 20 degrees of dorsiflexion and pain in the 
inferior portion of the lateral malleolus at 30 degrees of 
inversion.  The Veteran was diagnosed as having status post right 
ankle sprain.

During the September 2010 hearing, the Veteran testified that he 
injured his right ankle in service at the same time that he 
twisted his left ankle during physical fitness training and that 
he experienced right ankle pain in service.  He also testified 
that he had experienced right ankle pain ever since the in-
service ankle injury.  His service treatment records indicate 
that he was treated for a left ankle sprain in March 1995.

The Veteran is competent to report an in-service right ankle 
injury, his right ankle symptoms, and a continuity of 
symptomatology.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d 
at 1337.  Furthermore, his reports are consistent with the 
circumstances of his service and there is no evidence to 
explicitly contradict his reports.  Therefore, the Board finds 
that his reports are also credible and an in-service right ankle 
injury is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) 
(each disabling condition for which a Veteran seeks service 
connection must be considered on the basis of the places, types, 
and circumstances of his service, as shown by the evidence).

In February 2008, the physician who conducted the November 2007 
VA examination opined that the Veteran's right ankle disability 
was not likely ("less likely as not"/"less than 50/50 
probability") caused by or a result of service.  He reasoned 
that a review of the Veteran's service treatment records did not 
reveal any documentation of any right ankle injury resulting in a 
chronic right ankle problem.  Additionally, there was no evidence 
in his post-service medical records of any chronic right ankle 
disability after service.  Furthermore, an X-ray of the right 
ankle revealed that it was normal over a decade after service.

The February 2008 opinion is entitled to little, if any probative 
weight, because the examiner primarily based his opinion on a 
lack of medical evidence of treatment for a right ankle 
disability in service or after service, did not acknowledge the 
Veteran's March 2003 report of right ankle pain prior to 
separation from service, and he did not consider the Veteran's 
reports of an in-service right ankle injury, in-service right 
ankle pain, and a continuity of symptomatology.

A medical opinion based solely on the absence of documentation in 
the record is inadequate and a medical opinion is inadequate if 
it does not take into account the Veteran's reports of symptoms 
and history (even if recorded in the course of the examination).  
Dalton v. Peake, 21 Vet. App. 23 (2007).

As the probative evidence reveals that the Veteran reported a 
right ankle injury and right ankle symptoms in service, he has 
been diagnosed as having a current right ankle disability, and 
there is evidence of a continuity of symptomatology since 
service, the criteria for service connection for the currently 
diagnosed right ankle disability have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

The appeal, as to the issue of entitlement to service connection 
for hypolipemia, is dismissed.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a right ankle disability is 
granted.


REMAND

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

During the September 2010 hearing, the Veteran testified that he 
received treatment for his service-connected left hip disability 
at Ireland Army Community Hospital in 2008 and perhaps 2009.  The 
most recent treatment records from this facility in the Veteran's 
claims file are dated in April 2006.  VA has adopted a regulation 
requiring that when it becomes aware of private treatment records 
it will specifically notify the Veteran of the records and 
provide a release to obtain the records.  If the Veteran does not 
provide the release, VA has undertaken to request that the 
Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Any 
additional treatment records from Ireland Army Community Hospital 
for a left hip disability are directly relevant to the appeal for 
a higher initial rating for degenerative joint disease of the 
left hip.  

The Veteran also testified during the September 2010 hearing that 
he received treatment for his service-connected left hip 
disability at the VA Medical Center in Louisville, Kentucky (VAMC 
Louisville).  There are no VA treatment records in the Veteran's 
claims file.  Therefore, it appears that there may be relevant VA 
treatment records that have not yet been obtained.  VA has a duty 
to obtain these records.  38 U.S.C.A. 5103A(b),(c); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran also testified that his hip disability had gotten 
worse since the last VA examination in November 2007.  The 
veteran is entitled to a new VA examination where there is 
evidence, including his testimony, that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all necessary steps 
to obtain and associate with the claims 
file all treatment records for a left hip 
disability from Ireland Army Community 
Hospital from April 2006 to the present.

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain the 
records and submit them to VA.

2.  Obtain all records of the Veteran's 
treatment for a left hip disability from 
VAMC Louisville. 

3.  Afford the Veteran a VA examination to 
evaluate the current severity of his left 
hip disability.  The examiner should review 
the claims folder and note such review in 
the examination report or addendum.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


